On the 28th day of February, 1936, a judgment was entered for the defendants after trial of the cause. Thereafter a motion for new trial was filed and the minutes of the clerk show that the same was overruled, but no order overruling the motion for new trial is contained in the record, and on November 7, 1936, the defendants in error filed their motion to dismiss upon the ground that the appeal is from an order overruling the motion for new trial, which must be in the record. Citing Lillard v. Meisberger, 113 Okla. 228, 240 P. 1067; Anderson v. Stevenson,136 Okla. 282, 277 P. 922, and many other cases as grounds for dismissal.
This court called for a response to the motion to dismiss and no response has been filed and no excuse offered for such failure. In French v. Bragg, 177 Okla. 43, 55 P.2d 953, this court said:
"Where the defendant in error has filed a motion to dismiss upon jurisdictional grounds, and this court has ordered the plaintiff in error to respond thereto and no response has been filed, it is not the duty of this court to inquire further into the jurisdiction where the authorities cited by the movant reasonably sustain the lack of jurisdiction."
The appeal is therefore dismissed.
OSBORN, C. J., BAYLESS, V. C. J., and WELCH, PHELPS, CORN, and HURST, JJ., concur. RILEY, BUSBY, and GIBSON, JJ., absent.